448 F.2d 776
CONTINENTAL CASUALTY COMPANY, Plaintiff-Appellant,v.BENTON AND COMPANY, Inc., et al., Defendants-Appellees.
No. 71-1477.
United States Court of Appeals, Fifth Circuit.
September 30, 1971.

Appeal from the United States District Court for the Middle District of Florida; Ben Krentzman, District Judge.
Harry Kemker, Trenam, Simmons, Kemker, Scharf & Barkin, Tampa, Fla., for plaintiff-appellant.
Leonard W. Cooperman, St. Petersburg, Fla., for defendant-appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM.

Affirmed. See Local Rule 21.1


Notes:


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966